                    Case 1:16-cv-09517-LAK-KHP Document 344 Filed 03/17/21 Page 1 of 2




                                                      underberg & kessler        rrP

                                                                                         COLIN D. RAMSEY' PARTNER
                                                                                         (716) 847-9103
                                                                                         cramsey@underbergkessler.com



                                                         March 17,202I


           VIA ECF'

           Hon. Katharine H. Parker
           United States Magistrate Judge
           Southern District of New York
           500 Pearl Street
           New York, New York 10007
                                                                                                Eber, et al'
                      Re:       Daniel Kleeberg, Lisa Stein and Audrey Hays v. Estate of Lester
                                Civ. Action No.: 16-cv-09517 -LAK-KHP

           Dear Magistrate Parker:

                    As you know, this firm represents the Eber Defendants in this
                                                                                  lawsuit. We are writing to
                                                                   issue.
            seek direction from the Court on a potential discovery

                                                                                            seeking information
                    Earlier in this litigation plaintiffs served a Request for Production
                                                                            judgment'  In response, we produced
            about any insuran.rfoiiri"t potentialty available to satiiff
                                                                          a

            a poricy issued to Alixbay ric 1.,etexbay") by eBE
                                                                     Insurance corporation ("QBE"), Policy No.
                                                                        March 31,2017 ("the Policy"). Although
            eplg1927g3, with uporilv period of vtarch ti,iorcto
            we producea,rr" potiiy,*. aia not believe that it would
                                                                        provide coverage in this lawsuit. wendy
            Ebei testified to this effect during one of her depositions.
                                                                                     Defendants over the course
                    However, given the significant legal costs incurred.by the Eber
                                                                                                 to file a lawsuit
            of this litigation, prior to his death, Les"ter Eber engaged connecticut counsel
                                                                         applicable to this litigation. our firm
            against eBE seeking a determination that the Poticy was
                                                                             recently advised that there was a
            was not involved iri the Connecticut action, and were only
            resolution.
                                                                                   11,2020, the United States
                    More specifically, we are advised that on or about September
                                                                              motion   fo-r-summary judgment
            District Court for the birti.t of Connecticut granted QBE's
                                                                           dismissal of the complaint to the
            dismissing the comfiaint. Thereafter, Alexbay appealed the
                                                                               the parties reached a settlement
            United states court of appeals for the second circuit. However,
                                                                      was memorialized in a General Release
            before the appeal was briefed or argued. The settlement
            and Settlement Agreement (,,Settlement Agreement").
                                                                    we would note the settlement is dwarfed
                                                                             towards those costs'
            by the legal fees expended to date, and has already been applied



                                                      www.       nde rberg kessler.com        Additional Offtces
50 Fountain Plaza, Suite 320, Buffalo, NY 14202              u
                                                                                              Rochester, Canandaigua and Geneseo, NY
         7 1 6-848-9000 pHoNe 7 1 6-847-6004 rax
                    Case 1:16-cv-09517-LAK-KHP Document 344 Filed 03/17/21 Page 2 of 2

           Hon. Katharine H. Parker
           United States Magistrate Judge
           March ll,202I
           Page2
                                                    underberg & kessler          rrP


                   plaintiffs, counsel has renewed his demand(s), and seeks all documents relating to the
           policy and the Connecticut litigation. Contemporaneous with this letter, we are providing
           plainiiffs, counsel with all documents that were filed on PACER in the Connecticut litigation.
           ilo*.u.r, the Settlement Agreement contains a confidentiality provision that would be violatedtheif
           we produce documents that are not already publicly available on the docket. That said,
           confidentiality provision provides that the parties can disclose the terms
                                                                                          of the Settlement
                                                                                  order issued by a court of
           Agreement and ielated documents if compelled to do so pursuant to "an
           competent jurisdiction."

                                                                                                   to the QBT
                    The Eber Defendants agree with plaintiffs' counsel that the documents relating
           litigation are within the scope of plaintiffs' discovery demands. Accordingly, it is respectfully
           req"uested that the Court issue an order compelling the Eber
                                                                          Defendants to provide the requested
                                                                                     provision.
           documents, in order to comply with the above-referenced confidentiality

                   To the extent the Court would like to view the Settlement Agreement in camera
                                                                                                 before
            deciding how to proceed, we can certainly provide a copy'

                      Thank you for your attention to this matter'

                                                        RespectfullY submitted,




                                                        Colin D. RamseY

            CDR:ar




                                                   www.   un   de rberg kess le r. co m   Additional Offices
50 Fountain Plaza, Suite 320, Buffalo, NY 14202
                                                                                          Rochester, Canandaigua and Geneseo, NY
         71 6-848-9000 pHorur 71 6-847-6004 rax
